DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 11/14/2018.  Claims 1-5 are pending.  Claims 1 and 2 are written in independent form.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 4, “the clutch member” and “an outlet shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 4 is rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: clutch member and outlet shaft.  The clutch member is required as part of the actuator to enable an outlet shaft of the drive actuator to be disengaged from an element driven by the outlet shaft in order to move the undercarriage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 USC § 103 as being unpatentable over Keller et al., U.S. Patent Application Publication 2012/0080559 A1 (hereinafter called Keller), and further in view of Blanding et al., U.S. Patent Application Publication 2015/0279539 A1 (hereinafter called Blanding), and further in view of Schmidt, U.S. Patent Application Publication 2017/0057623 A1 (hereinafter called Schmidt).
Regarding claim 1, Keller teaches a method of moving an aircraft undercarriage that is movable between a retracted position and a deployed position (See e.g., FIGS. 2-4), the method comprising:
(See e.g., FIG. 1 element 10; ¶ [0019]) coupled to a portion of the undercarriage in order to raise it from the deployed position to the retracted position (See e.g., FIGS. 2-4 element 10; ¶s [0020]-[0023]);
controlling the drive actuator during a descent of the undercarriage from the retracted position to the deployed position (See e.g., FIGS. 4-2 element 10; ¶ [0025]).
But Keller does not teach a rotary electromechanical type drive actuator nor disengaging the drive actuator during a descent of the undercarriage from the retracted position to the deployed position.
However, Blanding teaches a rotary electromechanical type drive actuator during a descent of the undercarriage from the retracted position to the deployed position (See e.g., FIGS. 5A & 7A-7B element 700; ¶s [0067] & [0076]); disengaging the drive actuator (See e.g., FIG. 5A; ¶s [0003], [0064], [0066], & [0067].  It is noted that the rotary actuator of Keller is being replaced with the electromechanical rotary actuator of Blanding to also perform the claim requirement of disengaging the drive actuator during a descent of the undercarriage as set forth in the claim).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Keller and Blanding before him, to use in the method of the invention of Keller a rotary electromechanical type drive actuator and disengaging the drive actuator during a descent of the undercarriage from the retracted position to the deployed position, as taught in the analogous art of Blanding.  One would have been motivated to do so, with a reasonable expectation of success, to provide a secondary fail-safe system for an electromechanical actuator when a primary system fails, by restricting the motion of the electromechanical actuator, and to prevent the electromechanical  (See e.g., Blanding ¶s [0008] and [0064]).
But neither Keller nor Blanding teaches using a hydraulic linear shock absorber coupled to a portion of the undercarriage in order to regulate a rate of descent and to absorb shock on arrival of the undercarriage in the deployed position; nor neutralizing the shock absorber while raising the undercarriage.
However, Schmidt teaches using a hydraulic linear shock absorber (See e.g., FIG. 2 elements 26 & 12; ¶s [0021] & [0025]) coupled to a portion of the undercarriage (See e.g., FIG. 2 element 26; ¶ [0056], “… damping device or dashpot 26 … The damper 26 is shown as being attached between the main strut 12 and the aircraft …”) in order to regulate a rate of descent (See e.g., ¶ [0056], “The landing gear can therefore freefall into lock with the final portion of its extension being damped by the specific damper 26.”) and to absorb shock on arrival of the undercarriage in the deployed position (See e.g., ¶ [0056], “The landing gear can therefore freefall into lock with the final portion of its extension being damped by the specific damper 26.”); and neutralizing the shock absorber while raising the undercarriage (See e.g., ¶ [0056], a damping device is provided to damp movement of the main strut as it approaches the deployed condition; therefore, when the damping device is formed as part of the retraction linkage, it is not being actively used, and teaches neutralizing the shock absorber while raising the undercarriage).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Keller, Blanding, and Schmidt before him, to include in the method of the combined invention of Keller and Blanding using a hydraulic linear shock absorber coupled to a portion of the undercarriage in order to regulate a rate of descent and to absorb shock on arrival of the undercarriage in the deployed (See e.g., Schmidt ¶ [0050]).
Regarding claim 2, Keller teaches a method of moving an aircraft undercarriage that is movable between a retracted position and a deployed position (See e.g., FIGS. 2-4), the aircraft undercarriage comprising at least one breakable strut (See e.g., FIGS. 1 & 2 element 2) having two rods (See e.g., FIGS. 1-4 elements 2a & 2b) stabilized in an aligned position (See e.g., FIGS. 1 & 2 elements 2a & 2b) by a stabilizer member (See e.g., FIGS. 1-4 element 4) having two links (See e.g., FIG. 1 elements 4a & 4b) and urged into the aligned position (See e.g., FIG. 1 element 4) by a spring member (See e.g., FIG. 1 element 6) of a locking member (See e.g., FIG. 1 element 5), the method comprising:
using a rotary … type drive actuator (See e.g., FIG. 1 element 10; ¶ [0019]) coupled to a portion of the undercarriage in order to raise it from the deployed position to the retracted position (See e.g., FIGS. 2-4 element 10; ¶s [0020]-[0023]);
controlling the drive actuator during a descent of the undercarriage from the retracted position to the deployed position (See e.g., FIGS. 4-2 element 10; ¶ [0025]);
…
wherein the drive actuator is coupled to one of the links of the locking member (See e.g., FIG. 1 elements 10 & 4a; ¶ [0019])

However, Blanding teaches a rotary electromechanical type drive actuator during a descent of the undercarriage from the retracted position to the deployed position (See e.g., FIGS. 5A & 7A-7B element 700; ¶s [0067] & [0076]); disengaging the drive actuator (See e.g., FIG. 5A; ¶s [0003], [0064], [0066], & [0067].  It is noted that the rotary actuator of Keller is being replaced with the electromechanical rotary actuator of Blanding to also perform the claim requirement of disengaging the drive actuator during a descent of the undercarriage as set forth in the claim).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Keller and Blanding before him, to use in the method of the invention of Keller a rotary electromechanical type drive actuator and disengaging the drive actuator during a descent of the undercarriage from the retracted position to the deployed position, as taught in the analogous art of Blanding.  One would have been motivated to do so, with a reasonable expectation of success, to provide a secondary fail-safe system for an electromechanical actuator when a primary system fails, by restricting the motion of the electromechanical actuator, and to prevent the electromechanical rotary actuator from engaging a surface/structure in the event of a power shutdown, mechanical failure, or system fault, as disclosed in Blanding (See e.g., Blanding ¶s [0008] and [0064]).
But neither Keller nor Blanding teaches using a hydraulic linear shock absorber coupled to a portion of the undercarriage in order to regulate the rate of descent and to absorb shock on 
However, Schmidt teaches using a hydraulic linear shock absorber (See e.g., FIG. 2 elements 26 & 12; ¶s [0021] & [0025]) coupled to a portion of the undercarriage (See e.g., FIG. 2 element 26; ¶ [0056], “… damping device or dashpot 26 … The damper 26 is shown as being attached between the main strut 12 and the aircraft …”) in order to regulate a rate of descent (See e.g., ¶ [0056], “The landing gear can therefore freefall into lock with the final portion of its extension being damped by the specific damper 26.”) and to absorb shock on arrival of the undercarriage in the deployed position (See e.g., ¶ [0056], “The landing gear can therefore freefall into lock with the final portion of its extension being damped by the specific damper 26.”); and neutralizing the shock absorber while raising the undercarriage (See e.g., ¶ [0056], “The landing gear can therefore freefall into lock with the final portion of its extension being damped by the specific damper 26.”); and neutralizing the shock absorber while raising the undercarriage (See e.g., ¶ [0056], a damping device is provided to damp movement of the main strut as it approaches the deployed condition; therefore, when the damping device is formed as part of the retraction linkage, it is not being actively used, and teaches neutralizing the shock absorber while raising the undercarriage).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Keller, Blanding, and Schmidt before him, to include in the method of the combined invention of Keller and Blanding using a hydraulic linear shock absorber coupled to a portion of the undercarriage in order to regulate a rate of descent and to absorb shock on arrival of the undercarriage in the deployed position; and neutralizing the shock absorber while raising the undercarriage, as taught in the analogous art of Schmidt.  One would have been motivated to do so, to achieve a reasonable (See e.g., Schmidt ¶ [0050]).
Regarding claim 3, Keller, as modified by Blanding and Schmidt in the rejections of claim 2 hereinabove, teaches wherein the hydraulic linear shock absorber (Schmidt See e.g., FIG. 2 elements 26; [0025]) is coupled to one of the links (Keller See e.g., FIG. 1 element 4a) of the stabilizer member (Keller See e.g., FIG. 1 element 4.  And, it is noted that in Schmidt (See e.g., FIG. 2 element 22; ¶ [0056], “The damping device can be formed as part of the retraction linkage 22.”), in the modified combination, the damping device 26 is coupled to linkage 22 which illustrates that the shock absorber is coupled to an equivalent of a stabilizer link as required by the instant claim).
Regarding claim 4, Keller, as modified by Blanding and Schmidt in the rejections of claim 1 hereinabove, teaches wherein disengaging the drive actuator (Blanding See e.g., FIG. 5A; ¶s [0003], [0064], [0066], & [0067]) comprises disengaging the drive actuator with a clutch member (Blanding See e.g., FIG. 5A; ¶ [0064]) forming part of the drive actuator (Blanding See e.g., FIG. 5A; ¶ [0064]) that enables an outlet shaft (Blanding See e.g., FIG. 5A element 503; ¶s [0063]-[0064]) of the drive actuator to be disengaged from an element (Blanding See e.g., FIG. 5A; ¶s [0003] and [0063]-[0064], where, in the example provided, a rotor blade teaches an element.  And, it is noted that Blanding also teaches that actuators are also used to influence landing gear of an aircraft) driven by the outlet shaft (Blanding See e.g., FIG. 5A element 503) in order to move the undercarriage (Keller See e.g., FIGS. 4-2 element 10; ¶ [0025] and Blanding See e.g., ¶ [0003]).


Claim 5 is/are rejected under 35 USC § 103 as being unpatentable over Keller, and further in view of Blanding, and further in view of Schmidt, further in view of SAITO et al., U.S. Patent Application Publication 2016/0273606 A1 (hereinafter called SAITO).
Regarding claim 5, Keller, as modified by Blanding and Schmidt in the rejections of claim 1 hereinabove, teaches wherein neutralizing the shock absorber (Schmidt See e.g., ¶ [0056], “The landing gear can therefore freefall into lock with the final portion of its extension being damped by the specific damper 26.”); and neutralizing the shock absorber while raising the undercarriage (Schmidt See e.g., ¶ [0056], a damping device is provided to damp movement of the main strut as it approaches the deployed condition; therefore, when the damping device is formed as part of the retraction linkage, it is not being actively used, and teaches neutralizing the shock absorber while raising the undercarriage).
But neither Keller, Blanding, nor Schmidt teaches comprises neutralizing the shock absorber in a passive manner by a bypass installed between two chambers of the shock absorber.
However, SAITO teaches neutralizing the shock absorber (See e.g., FIG. 1 element 100) in a passive manner (See e.g., ¶s [0011], [0065], & [0070], where telescopic operation of the shock absorber teaches neutralizing the shock absorber in a passive manner) by a bypass (See e.g., FIG. 1 element 23) installed between two chambers (See e.g., FIG. 1 elements 11 & 12; ¶s [0005], [0065]) of the shock absorber.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Keller, Blanding, Schmidt, and SAITO before him, to include in the method of the combined invention of Keller, Blanding and Schmidt comprises neutralizing the shock absorber in a passive manner by a bypass installed (See e.g., SAITO ¶ [0070]).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRI L FILOSI/Examiner, Art Unit 364419 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644